Citation Nr: 0012641	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pseudotumor 
cerebri.

2.  Entitlement to service connection for disability of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant





INTRODUCTION

The veteran had active service from July 1978 to April 1981.  

This appeal arises from an April 1997 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO).  The 
veteran testified at a December 1997 videoconference hearing 
before the undersigned.  The case was remanded from the Board 
to the RO in April 1998 for additional development of the 
evidence.

By letter dated on August 19, 1999, the veteran was informed 
that this case was being returned to the Board.  Additional 
medical records were mailed by the veteran on December 14, 
1999 as documented by the date stamp of the post office.  As 
these records are either duplicates of records previously 
submitted or relate to disabilities not at issue, the 
provisions of 38 C.F.R. § 20.1304 have no application in this 
case.  


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that pseudotumor cerebri, that was first manifest many years 
after separation from service, was due to disease or injury 
in service.

2.  The veteran's claim of entitlement to service connection 
for pseudotumor cerebri is not plausible.

3.  The veteran has presented no competent evidence to show 
that any current disability of the knees is due to disease or 
injury in service.

4.  The veteran's claim of entitlement to service connection 
for disability of the knees is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
pseudotumor cerebri is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
disability of the knees is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records include a January 1981 notation 
which indicates that the veteran's complaints included left 
knee pain.  

On the April 1981 separation examination, the veteran 
reported that the only health problem that she was 
experiencing was with her hearing of the right ear.  On 
clinical evaluation, the lower extremities and the head were 
normal.  

An October 1991 statement from Charlotte Ear Nose and Throat 
Associates (Charlotte) indicates that the veteran had been 
referred with pseudotumor cerebri.  She had first been seen 
in August 1989 with marked bilateral disc edema and enlarged 
blind spots.  The impression was pseudotumor cerebri.  The 
potential loss of vision including blindness was stressed.  
In December 1991, improvement was seen in the disc edema.  A 
September 1993 notation shows that by March 1992 the 
veteran's pseudotumor cerebri had improved with stable 
vision, visual field and color vision.  The veteran next 
returned in September 1993.  She had not been taking 
medication.  There was a return of 3 plus optic nerve edema.  
The examiner felt that the veteran had a recurrence of 
pseudotumor cerebri.  Medications were re-started.  In June 
1994, there was marked improvement in disc edema.  The 
veteran remained relatively asymptomatic.  In January 1997, 
the impression was pseudotumor cerebri.  Visual field, visual 
acuity and color vision were good and stable.  Disc 
appearance remained unchanged.  The examiner doubted that 
headaches were secondary to recurrent pseudotumor cerebri.  

Received in February 1997 was a statement from a friend which 
indicates that the veteran suffered from a brain tumor and a 
problem with her knees resulting in aches and arthritis.  
This individual noted that she did not know the time or date 
of the veteran's "complications."

Received in February 1997 were records from Kaiser 
Permanente.  In January 1995, the veteran reported having 
muscle spasms of the knee and left knee pain of 4 days.  
There was swelling and some pain.  She reported having 
swollen knees 13 or 14 years ago while in the military.  
There was no known trauma.  On examination, there was minimal 
swelling of the left knee, mild crepitation and tenderness.  
The assessment was knee pain probably due to osteoarthritis.  
X-rays were negative.  In December 1996, the veteran reported 
having trouble with her knees in service.  She reported that 
the knees would swell and that she would get "water on the 
knee."  There had been knee pain for the past 2 months.  On 
examination, anterior drawer sign was negative.  There was no 
lateral or medial collateral instability, joint line 
tenderness or effusion.  The assessment was suspected 
degenerative joint disease of the knee.  

In a statement received in March 1997 from a friend, it was 
noted that the veteran had problems with her eyes and knees.  
It was further noted that both of the veteran's knees would 
swell-up at times.  

On the July 1997 substantive appeal, the veteran indicated 
that she had a tumor in her head and a bone chip of the left 
knee in service.  Current knee problems reportedly were due 
to the physical nature of service.  

The veteran testified in December 1997 that she suffered from 
swelling of the knees in service; that a sharp bone had been 
found in one of her knees; that she was seen medically 
several times in service; that she continued to have swelling 
and pain of the knees, more usually the left knee; that a 
condition known as pseudotumor cerebri was first diagnosed 
around 1990; that this condition caused headaches and 
impaired her vision; and that she reported having headaches 
at the time of discharge from service.

Received in February 1998 were records from Joseph Walsh, 
M.D., dating from April 1995 to August 1997.  In April 1995, 
the veteran was examined for headaches.  A history of benign 
intracranial hypertension that had been diagnosed about 5 
years before was reported.  No cause for this condition had 
been found.  Apparently it was an idiopathic case which was 
the most common situation.  In December 1996, it was believed 
that the veteran's intracranial pressure was probably normal.  
In August 1997, a past history of pseudotumor was noted.  It 
seemed that this condition had gone into remission.  

Received in February 1998 were private treatment records 
dating from August 1989 to January 1997.  In August 1989, the 
veteran complained of blurred vision and headaches that had 
started that year.  The impression was pseudotumor cerebri.  

Received in May 1998 were additional treatment records from 
Charlotte Ear Nose and Throat Associates.  In August 1989, it 
was noted that the veteran was complaining of headaches and 
transient obscurations of vision.  The impression was 
pseudotumor cerebri.  

The National Personnel Records Center (NPRC) certified in 
November 1998 that there were no additional service medical 
records on file for the veteran.  

A May 1999 administrative decision prepared by a military 
records specialist indicates that a review of the claims 
folder shows that all requests and telephonic contacts had 
been sent to the appropriate locations without success.  
Based on this, it was noted that any further efforts to 
obtain additional records would be futile.  It was therefore 
determined that additional service medical records were not 
available.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more and arthritis becomes manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for 
pseudotumor cerebri, the medical evidence shows that this 
disability was first manifest in 1989, many years after 
separation from service.  There is no competent medical 
evidence to establish a nexus between the initial 
manifestation of pseudotumor cerebri and the veteran's 
service many years before.  In fact, the only reference to 
the origin of this disability in the medical record shows 
that the onset was thought to be idiopathic or of unknown 
etiology.  Likewise, symptoms associated with this 
disability, such as blurred vision and headaches, are 
unrelated to the veteran's service.  

With regard to the claim for bilateral knee disability, there 
was one service notation in January 1981 of a sore knee.  The 
knees were clinically evaluated as normal on separation from 
service.  The post service evidence relative to the knees 
dates from the mid-1990s.  This evidence shows that the 
veteran was seen for pain and swelling of the knees.  
Arthritis was suspected, but the only reference to x-rays of 
the knees in the medical record shows that no abnormality was 
revealed.  As a result, it is not clear whether the veteran 
currently suffers from a disability of the knees.  It is 
uncontroverted, however, that there is no competent medical 
evidence that would connect any current knee disability with 
service.

The only evidence that would support the veteran's claim that 
she currently suffers from pseudotumor cerebri and disability 
of the knees that are related to service is found in the 
veteran's statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, there are two lay statements of record, but these 
individuals only commented on the current presence of the 
disabilities claimed on appeal.  They did not attempt to 
connect any disability with service.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. § 
5107(a) of presenting a well grounded claim of service 
connection.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for pseudotumor cerebri is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for disability of the knees is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

